Title: From Benjamin Franklin to Deborah Franklin, 5 May 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, May 5. 1772
I received your kind Letter of March 2. and am glad to hear that the Ship from Ireland is got safe into Antigua. I hope you will now get the little Token I sent you from thence.
I have not receiv’d the Letter you mention to have given the young Scotsman, nor that from Mr. Craige.
I am sorry for the Disorder that has fallen on our Friend Kinnersley, but hope he will get the better of it. I thank you for your Advice about putting back a Fit of the Gout. I shall never attempt such a Thing. Indeed I have not much Occasion to complain of the Gout, having had but two slight Fits since I came last to England.
I hope Mr. Bache is with you and his Family by this time, as he sailed from the Downs the latter End of February. My Love to him and Sally, and young Master, who I suppose is Master of the House. Tell him that Billy Hewson is as much thought of here as he can be there; was wean’d last Saturday; loves Musick; comes to see his Gran-ma; and will be lifted up to knock at the Door himself, as he has done while I was writing this at the Request of Mrs. Stevenson, who sends her Love, as Sally does her Duty. Thanks to God I continue well, and am as ever Your affectionate Husband
B Franklin
